Case 8:20-cv-00663-MSS-PDB Document 10 Filed 06/11/20 Page 1 of 2 PageID 38



                            United States District Court
                             Middle District of Florida
                                 Tampa Division

ELIZABETH SAPENOFF,

             Plaintiff,

v.                                                         NO. 8:20-cv-663-T-35PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      In this case challenging the Commissioner of Social Security’s denial of
Elizabeth Sapenoff’s application for benefits, the Commissioner moves to stay the
case for ninety days or until the Social Security Administration can prepare the
transcript of the agency record. Doc. 9. Sapenoff has no opposition. Doc. 9 at 1.

      In a denial-of-benefits case, as part of the Commissioner’s answer, the
Commissioner must “file a certified copy of the transcript of the record including the
evidence upon which the findings and decision complained of are based.” 42 U.S.C.
§ 405(g). The Commissioner explains that, because of the novel coronavirus
pandemic, the Social Security Administration has suspended in-person services to
the public to focus on providing critical services remotely and employee access is
limited as work is performed remotely. Doc. 9 at 1–2. The Commissioner explains the
Office of Appellate Operations in Virginia compiles the transcript for each case, and
their operations have been “significantly impacted” since employees began
teleworking on March 16, 2020. Doc. 9 at 2. The Commissioner requests that, “[g]iven
the volume of pending cases,” the Court “stay the proceedings in this case for ninety
[] days or until such time as [the Commissioner] is able to produce a certified
transcript of the record, whichever comes sooner.” Doc. 9 at 3–4.
Case 8:20-cv-00663-MSS-PDB Document 10 Filed 06/11/20 Page 2 of 2 PageID 39



      Because there is no opposition and the Commissioner presents good cause, the
Court grants the motion, Doc. 9, and stays the case through September 1, 2020. The
clerk is directed to administratively close the file for the duration of the stay.

      Ordered in Jacksonville, Florida, on June 11, 2020.




c:    Counsel of Record




                                            2
